Title: From Benjamin Franklin to Thomas Darling and Nathan Whiting, 12 March 1754
From: Franklin, Benjamin
To: Darling, Thomas,Whiting, Nathan


Gentlemen
Philada. March 12. 1754
I wrote to you about a Month since, and sent you a Set of Bills for £15. 11s. 5d. Sterling, which I hope you have receiv’d.
Some Time in next Month I hope to have the Pleasure of seeing you at Newhaven, when any little Affairs between us may easily be settled.
The Bearer, Mr. Bordley, is a Merchant of Maryland, deservedly esteem’d by all that know him. He is entirely a Stranger in Connecticut; and by showing him the Civilities of your Town, you will have the Satisfaction of obliging a very worthy Man; for as such I heartily recommend him to you.
I am, Gentlemen, Your most humble Servant
B Franklin
Messrs Darling & Whiting

 Addressed: To  Messrs Darling & Whiting  Merchts  Newhaven  per favr of  Mr Bordley
